This Notice of Allowability replaces the previous version of the Notice of Allowability, and corrects the Reason for Allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 8, line 34 through page 11, line 15, and page 12, lines 1-20, filed 22 April 2022, with respect to claims 1-11 and 13-20 have been fully considered and are persuasive.  The rejection of claims 1-4, 7-9, 13, 19 and 20 under 35 U.S.C. 103 as being unpatentable over WO 2017105578 (hereafter WO ‘578) in view of KR 10-1375611 (hereafter KR ‘611) has been withdrawn; the rejection of claims 5 and 10-11 under 35 U.S.C. 103 as being unpatentable over WO 2017105578 (hereafter WO ‘578) in view of KR 10-1375611 (hereafter KR ‘611) as applied to claim 1 above, and further in view of Wainwright et al. (US 6,403,253) has been withdrawn; the rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over WO 2017105578 (hereafter WO ‘578) in view of KR 10-1375611 (hereafter KR ‘611) as applied to claim 1 above, and further in view of  JP 2016192279 (hereafter JP ‘279) has been withdrawn;	the rejection of claims 14, 17 and 18 under 35 U.S.C. 103 as being unpatentable over WO 2017105578 (hereafter WO ‘578) in view of KR 10-1375611 (hereafter KR ‘611) as applied to claim 1 above, and further in view of  Morishima (US 20100216019) has been withdrawn; and, the rejection of claims 15 and 16 under 35 U.S.C. 103 as being unpatentable over WO 2017105578 (hereafter WO ‘578) in view of KR 10-1375611 (hereafter KR ‘611) as applied to claim 1 above, and further in view of  Morishima (US 20100216019) as applied to claim 14, and further in view of Harada et al. (US 20100183836) has been withdrawn.

Allowable Subject Matter
3.	Claims 1-2, 4-11, 13-15 and 17-20 are allowable over the prior art references of record. allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
	Independent claim 1 recites “…an electrolytic solution containing water, an electrolytic salt, and at least one kind of an organic solvent with a relativity of not more than 42… wherein a ratio of the organic solvent in the electrolytic solution is smaller than 50 vol %“, which, in combination with the remainder of the claim, is neither taught nor suggested by the prior art references of record as a whole, either alone or in combination.
	Claims 2, 4-11, 13-15 and 17-20 are allowable because of their dependency upon claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Correspondence
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas H. Parsons/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729